IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 26, 2008
                                     No. 07-60654
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

RAMON ROMERO FELIX

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A34 691 212


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ramon Romero Felix petitions this court for review of an order from the
Board of Immigration Appeals (BIA). The BIA affirmed the Immigration Judge’s
decision granting the respondent’s motion to pretermit Felix’s request for a
waiver of removal pursuant to former INA § 212(c) and ordering Felix removed
from the United States. Felix contends that the BIA erred by determining that
he was ineligible for relief pursuant to § 212(c). Specifically, he avers that he is
entitled to § 212(c) relief because his sexual contact of a minor offense is


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60654

comparable to a crime involving moral turpitude. Felix’s arguments in support
of his petition for review are foreclosed by our precedents. See Vo v. Gonzales,
482 F.3d 363 (5th Cir. 2007); Avilez-Granados v. Gonzales, 481 F.3d 869, 871-72
(5th Cir. 2007). Felix’s petition for review is DENIED.




                                       2